—In an action to foreclose a tax lien, the defendant Stanley Shapiro appeals from an order of the Supreme Court, Kings County (Mason, J.), entered October 24, 2001, which denied his motion to stay the foreclosure sale of certain real property in Kings County. Cross application by the respondent to dismiss the appeal on the ground that it has been rendered academic. By decision and order of this Court dated April 15, 2002, the cross application was held in abeyance and was referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers filed in support of the cross application, the papers filed in opposition thereto, and upon the argument of the appeal it is,
Ordered that on the Court’s own motion, Alba Pinzón Shapiro as executor of the estate of Stanley Shapiro, is substituted as a party defendant in place of the deceased Stanley Shapiro, and the caption is amended accordingly; and it is further,
Ordered that the cross application is granted; and it is further,
Ordered that the appeal is dismissed as academic, without costs or disbursements.
As the premises in dispute have been transferred to a bona fide good faith purchaser for value by delivery of a referee’s deed on March 6, 2002, any determination by this Court will not affect the rights of the parties. We find that the matter does not otherwise warrant invoking an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). Accordingly, the appeal is academic. Krausman, J.P., Goldstein, Townes and Rivera, JJ., concur.